FILED
                                                                                         JUL 2 3 2012
                               UNITED STATES DISTRICT COURT
                                                                                  Clerk, U.S. District & Bankruptcy
                               FOR THE DISTRICT OF COLUMBIA                      Courts for the District of Columbia



Vernon Autrey,                                )
                                              )
               Petitioner,                    )
                                              )
       v.                                     )      Civil Action No.     12 1205
                                              )
United States of America,                     )
                                              )
                 Respondent.                  )


                                  MEMORANDUM OPINION

       This matter is before the Court on initial review of the pro se petition for a writ of habeas

corpus and the petitioner's application to proceed in forma pauperis. The Court will grant the

application to proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

       Petitioner, claiming actual innocence, seeks to vacate his 1998 judgment of conviction

entered by the Superior Court of the District of Columbia. See Pet. at 1-2. It is established that

challenges to a Superior Court judgment of conviction must be pursued in that court under D.C.

Code § 23-110, see Blair-Bey v. Quick, 151 F.3d 1036, 1042-43 (D.C. Cir. 1998); Byrd v.

Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997), and that absent a showing of an inadequate or

ineffective local remedy, "a District of Columbia prisoner has no recourse to a federal judicial

forum." Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986), cert. denied, 479 U.S. 993

(1986) (internal footnote omitted). Under District of Columbia law,

     [an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to
     apply for relief by motion pursuant to this section shall not be entertained by ... any
     Federal ... court if it appears ... that the Superior Court has denied him relief, unless
     it also appears that the remedy by motion is inadequate or ineffective to test the
     legality of his detention.

D.C. Code §23-llO(g). Section 23-llO(a)(l) provides an adequate remedy for D.C. prisoners to

pursue constitutional claims of actual innocence. See Ibrahim v. US., 661 F.3d 1141, 1143-46
(D.C. Cir. 2011). This Court therefore lacks authority to entertain the instant petition. A

separate Order of dismissal accompanies this Memorandum Opinion.



                                                     United States District Judge
                (7----
Date: July/£.     , 2012




                                                2